 



Exhibit 10.2

TERM NOTE

     
$2,500,000
  Atlanta, Georgia
 
  June 13, 2005

     FOR VALUE RECEIVED, the undersigned, THE ULTIMATE SOFTWARE GROUP, INC., a
Delaware corporation (“Borrower”) promises to pay to the order of SILICON VALLEY
BANK, a California-chartered bank (“Bank”), at such place as the holder hereof
may designate, in lawful money of the United States of America, the aggregate
unpaid principal amount of all equipment advances (“Term Advances”) made by Bank
to Borrower in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank dated November 29, 2001 (as amended from
time to time the “Loan Agreement”), up to a maximum principal amount of Two
Million Five Hundred Thousand Dollars ($2,500,000) (“Principal Sum”), or so much
thereof as may be advanced and remains unpaid. Borrower may request Term
Advances under this Note from and until the Term Loan Availability End Date. The
unpaid Principal Sum, together with interest thereon at the rate or rates
provided in the Loan Agreement, shall accrue and be payable as set forth in the
Loan Agreement.

     Borrower further agrees that, if any payment made by Borrower or any other
person is applied to this Note and is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any property hereafter
securing this Note is required to be returned by Bank to Borrower, its estate,
trustee, receiver or any other party, including, without limitation, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, Borrower’s liability hereunder (and any
lien, security interest or other collateral securing such liability) shall be
and remain in full force and effect, as fully as if such payment had never been
made, or, if prior thereto any such lien, security interest or other collateral
hereafter securing Borrower’s liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender, this Note (and such
lien, security interest or other collateral) shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of Borrower in
respect of the amount of such payment (or any lien, security interest or other
collateral securing such obligation).

     This Note is the “Term Note” described in that certain Seventh Loan
Modification Agreement of even date herewith by and between the Borrower and the
Bank, which Seventh Loan Modification Agreement amends the Loan Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Term Loan Advances evidenced hereby are made. This
Note is secured as provided in the Loan Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings given to such terms in
the Loan Agreement.

     Borrower irrevocably waives the right to direct the application of any and
all payments at any time hereafter received by Bank from or on behalf of
Borrower and Borrower irrevocably agrees that Bank shall have the continuing
exclusive right to apply any and all such payments against the then due and
owing obligations of Borrower as Bank may deem advisable. In the absence of a
specific determination by Bank with respect thereto, all payments shall be
applied in the following order: (a) then due and payable fees and expenses;
(b) then due and payable interest payments and mandatory prepayments; and
(c) then due and payable principal payments and optional prepayments.

     Bank is hereby authorized by Borrower to endorse on Bank’s books and
records each Advance made by Bank under this Note and the amount of each payment
or prepayment of principal of each such

 



--------------------------------------------------------------------------------



 



Advance received by Bank; it being understood, however, that failure to make any
such endorsement (or any error in notation) shall not affect the obligations of
Borrower with respect to Term Loan Advances made hereunder, and payments of
principal by Borrower shall be credited to Borrower notwithstanding the failure
to make a notation (or any errors in notation) thereof on such books and
records.

          The occurrence of any one or more of the following events shall
constitute an event of default (individually, an “Event of Default” and
collectively, the “Events of Default”) under the terms of this Note:

          (a) The failure of Borrower to pay to Bank when due any and all
amounts payable by Borrower to Bank under the terms of this Note; or

          (b) The occurrence of an Event of Default (as defined therein) under
the terms and conditions of any of the other Loan Documents.

     Upon the occurrence of an Event of Default, at the option of Bank, all
amounts payable by Borrower to Bank under the terms of this Note shall
immediately become due and payable by Borrower to Bank without notice to
Borrower or any other person, and Bank shall have all of the rights, powers, and
remedies available under the terms of this Note, any of the other Loan Documents
and all applicable laws. Borrower and all endorsers, guarantors, and other
parties who may now or in the future be primarily or secondarily liable for the
payment of the indebtedness evidenced by this Note hereby severally waive
presentment, protest and demand, notice of protest, notice of demand and of
dishonor and non-payment of this Note and expressly agree that this Note or any
payment hereunder may be extended from time to time without in any way affecting
the liability of Borrower, guarantors and endorsers.

     Borrower promises to pay all costs and expense of collection of this Note
and to pay all reasonable attorneys’ fees incurred in such collection, whether
or not there is a suit or action, or in any suit or action to collect this Note
or in any appeal thereof. No delay by Bank in exercising any power or right
hereunder shall operate as a waiver of any power or right. Time is of the
essence as to all obligations hereunder.

     This Note is issued pursuant to the Loan Agreement, which shall govern the
rights and obligations of Borrower with respect to all obligations hereunder.

     Borrower acknowledges and agrees that this Note shall be governed by the
laws of the State of Florida, excluding conflicts of laws principles, even
though for the convenience and at the request of Borrower, this Note may be
executed elsewhere.

     BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF FLORIDA IN ANY ACTION, SUIT, OR
PROCEEDING OF ANY KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR ANY REASON BANK CANNOT AVAIL ITSELF OF
THE COURTS OF FLORIDA, BORROWER ACCEPTS JURISDICTION OF THE COURTS AND VENUE IN
SANTA CLARA COUNTY, CALIFORNIA. BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS,

2



--------------------------------------------------------------------------------



 



TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be executed under seal
by its duly authorized officers as of the date first written above.

     
WITNESS/ATTEST:
  THE ULTIMATE SOFTWARE GROUP, INC.

                 
 
      By:       (SEAL)                  
 
          Name:    
 
          Title:    

4



--------------------------------------------------------------------------------



 



AFFIDAVIT OF OUT-OF-STATE RECEIPT OF DELIVERY

STATE OF                                         
COUNTY OF                                         

     THIS AFFIDAVIT OF OUT-OF-STATE EXECUTION AND DELIVERY is executed this ___
day of June, 2005 by the undersigned, who after being duly sworn, deposes and
states under oath that:

     1. The undersigned, as                                          of Ultimate
Software Group, Inc. a Delaware corporation (the “Company”), executed each of
(i) the Term Note of even date herewith in the face principal amount of
$2,500,000.00 in favor of Silicon Valley Bank (the “Lender”) and (ii) the
Seventh Loan Modification of even date herewith by and between the Company and
the Lender (collectively, the “Loan Documents”).

     The Loan Documents were executed by the undersigned in the State of
Maryland, County of                     , and then delivered via overnight
delivery to the Lender, at 3353 Peachtree Road, N.E., Suite M-10, Atlanta,
Georgia 30326.

     IN WITNESS WHEREOF, the undersigned has sworn to and subscribed this
Affidavit as of the date set forth above.

                     
 
                                     
Print Name:
                   
 
                                                           
 
          Print Name:        
 
                   
 
                                     
Print Name:
                   
 
                   

     The foregoing instrument was acknowledged before me this ___ day of June,
2005, by                     , who is personally known to me or who has produced
                                         as identification.

             
 
                     
 
  NOTARY PUBLIC        
 
  Print Name:        
 
           
 
  Serial #:        
 
           
 
  My Commission Expires:        
 
           

5



--------------------------------------------------------------------------------



 



AFFIDAVIT OF OUT-OF-STATE RECEIPT OF DELIVERY

STATE OF                                         
COUNTY OF                                         

     THIS AFFIDAVIT OF OUT-OF-STATE RECEIPT OF DELIVERY is executed this ___ day
of June, 2005, by                                         , who after being duly
sworn, deposes and states under oath that:

     1. I am the                                          of Silicon Valley Bank
(the “Lender”).

     2. On the ___ day of June, 2005, I accepted delivery, in
                    , Georgia, on behalf of the Lender of each of (i) the Term
Note in the face principal amount of $2,500,000.00 executed by Ultimate Software
Group, Inc., a Delaware corporation (the “Company”) in favor of the Lender, and
(ii) the Seventh Loan Modification of even date herewith by and between the
Company and the Lender.

     IN WITNESS WHEREOF, the undersigned has sworn to and subscribed this
Affidavit as of the date set forth above.

                     
 
                                     
Print Name:
                   
 
                                     
 
          Print Name:        
 
                   
 
                                     
Print Name:
                   
 
                   

     The foregoing instrument was acknowledged before me this ___day of June,
2005, by                     , who is personally known to me or who has produced
                                         as identification.

             
 
                     
 
  NOTARY PUBLIC        
 
  Print Name:        
 
           
 
  Serial #:        
 
           
 
  My Commission Expires:        
 
           

6